Citation Nr: 1144845	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  10-02 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.


FINDING OF FACT

The Veteran's asbestosis has been manifested by Forced Vital Capacity (FVC) greater than 74-percent predicted and Diffusion Capacity of the Lung for Carbon Dioxide by the Single Breath Method (DLCO (SB)) greater than 65-percent predicted.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for asbestosis are not met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.96, 4.97, Diagnostic Code 6833 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, complete notice was provided to the Veteran in March 2009, prior to the initial adjudication of his claim in May 2009.

Next, VA has a duty to assist the Veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).  The RO has obtained the Veteran's VA treatment records.  Furthermore, the Veteran was afforded VA examinations in April and June 2009.  The June 2009 examination was conducted by a physician, who obtained symptomatology from the Veteran, conducted all necessary testing, and provided a conclusion based upon the examination.  The Board finds that it is adequate.
 
The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's and his representative's written statements are of record.  No available outstanding evidence has been identified.  For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227   (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (2001).

The rating for the Veteran's asbestosis has been assigned pursuant to Diagnostic Code 6833.

The Board notes that 38 C.F.R. § 4.96 provides that when applying Diagnostic Codes 6600, 6603, 6604, 6825-6833, and 6840-6845, pulmonary function tests are required except in certain circumstances specified in 38 C.F.R. § 4.96(d). 

The general rating formula for interstitial lung disease (diagnostic codes 6825 through 6833) warrants a 100 percent rating for FVC less than 50-percent predicted, or; DLCO (SB) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation, or; cor pulmonale or pulmonary hypertension, or; requires outpatient oxygen therapy.  A 60 percent rating is warranted for FVC of 50- to 64-percent predicted, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation.  A 30 percent rating is assigned for FVC of 65- to 74-percent predicted, or; DLCO (SB) of 56- to 65-percent predicted.  A 10 percent rating is warranted for FVC of 75- to 80-percent predicted, or; DLCO (SB) of 66- to 80-percent predicted.  38 C.F.R. Part 4, including § 4.97, Diagnostic Codes 6825-6833 (2011). 

Therefore, in order to achieve the next, higher 30 percent rating under Diagnostic Code 6833, the pulmonary function testing must reflect that FVC of 65- to 74-percent predicted, or; DLCO (SB) of 56- to 65-percent predicted.

A February 2009 VA outpatient treatment record indicates that the Veteran complained of problems with coughing for four months.  He could not lie flat.

In April 2009, the Veteran underwent VA examination.  He described a change in his symptoms over the past nine months, which now included increasing shortness of breath and coughing.  Once or twice a week, he had an attack of shortness of breath that usually lasted for 15 or 20 minutes.  He had to sit down and relax and usually recovered without the need for inhalers or other medication.  It has affected his job in a minor way.  He also developed coughing spells that lasted for twenty minutes to an hour.  A recent CT scan revealed an oval opacity within the lingual of the left upper lobe that was a new finding.  A PET scan revealed that the mass was more consistent with an inflammatory process such as asbestosis rather than neoplasm.  However, neoplasm could not be excluded.  His activities of daily living were limited in a minor way due to shortness of breath and coughing fits.  Otherwise, he functioned fairly normally and was fairly active.

On examination, the Veteran did not appear to be short of breath.  He spoke normally without any appearance of dyspnea.  The lung sounds were slightly distant but clear throughout.  There were no other pertinent findings.  Pulmonary function tests showed mild gas exchange deficit, normal pulmonary function tests, and diffusion.  FVC was 91 percent of predicted.  The diagnosis was asbestosis.

In a May 2009 written statement, the Veteran indicated that a couple of times a day, he had become short of breath and had to sit down until he could breathe better.  This has affected his productivity at work, and his employer was trying to work with the Veteran on this.

In June 2009, the Veteran underwent VA examination.  He indicated that he has never been treated for his asbestosis and has never been on any medications.  He described breathing spells and coughing problems for the last nine months.  Shortness of breath can last up to five minutes and occurred up to five times a day.  He had a mildly productive cough that occurred daily.  The Veteran denied hemoptysis or anorexia.  He experienced dyspnea on exertion when he was doing any heavy lifting or running.  He can walk indefinitely on level ground without developing shortness of breath.

On examination, the lungs were clear to auscultation bilaterally without audible wheezes or crackles.  Pulmonary function testing, which was conducted in April 2009, revealed FVC of 91.7 percent of predicted and DLCO of 66.7 percent of predicted, which was consistent with normal pulmonary function and effusion.  The diagnosis was bilateral pleural thickening consistent with a previous asbestos exposure.

July 2009 VA outpatient records show that the Veteran complained of increasing shortness of breath for the past eleven months.  It was associated with increasing cough, which was mainly at night and was intermittently productive of clear thick sputum.  He also reported increased orthopnea.  There has also been an increase in acute episodes of shortness of breath.  They lasted ten to fifteen minutes.  The Veteran had increased wheezing prior to these acute episodes.  On examination of the lungs, the Veteran gave normal respiratory effort, and there were decreased breath sounds bilaterally, with no rhonchi, rales, or wheezing.  The assessment was acute dyspnea of unclear etiology.  The Veteran was prescribed inhalers.

A November 2009 VA outpatient treatment record shows that the Veteran reported that his shortness of breath and cough was much improved since his last visit.  He had only one episode of shortness of breath since his last visit.  On examination, the Veteran gave normal respiratory effort and had normal breath sounds bilaterally, with no rhonchi, rales, or wheezing.

In a January 2010 written statement, the Veteran asserted that his claim was decided incorrectly, as his condition had worsened.  He stated that his breathing and cough had improved only because of medication.  His medication had been increased, and he now took it up to six times a day.  He believes that, since he will always need to take medication, an increase is warranted.

In the November 2011 brief, the Veteran's representative contends that an additional VA examination is warranted because the Veteran contended that his condition had worsened, and he had not been examined since June 2009.  However, the Board finds that this is not the case.  In the written statement submitted in January 2010, the Veteran did not imply that his condition had worsened since his last examination.  He merely stated that he believed that his case was decided incorrectly because his condition had worsened.  No reference was made to the last examination nor was there any implication that his condition had deteriorated since that time.  Furthermore, the Board acknowledges the Veteran's representative's contention that the last examination showed the Veteran's results to be close to that required for an increased rating.  However, this is not a basis on which the RO or the Board needs to order a new examination.  There is nothing in the examination report or the Veteran's statements to suggest that the examination was in some way inadequate or did not properly represent the Veteran's level of disability.  As such, the Board finds that the Veteran is not entitled to an additional VA examination, and the Board will proceed with this claim.

The Board must strictly apply the medical evidence to the rating schedule in the evaluation of the severity of the Veteran's asbestosis.  Because FVC has been measured as no worse than was 91 percent of the predicted value (April 2009 VA examination), and the DLCO is no worse than 66.7 percent of predicted value (June 2009 VA examination), the Veteran's asbestosis does not warrant an increase to a 30 percent disability rating.  In order to warrant such an increase, the Veteran's FVC must be between 65 and 74 percent of the predicted value or the (DLCO (SB)) must be between 56 to 65 percent predicted.  None of the evidence suggests that these levels of disability exist. 

The Veteran is certainly competent to report as to his symptomatology, and the Board finds that his statements are credible.  However, his complaints as to coughing, wheezing, and shortness of breath are not specific criteria used to evaluate the Veteran's particular disability.  As such, the statements cannot serve to show that an increased disability rating is warranted.

The Board has also considered whether referral for extraschedular consideration is suggested by the record.  There is neither evidence nor allegation of symptoms of and/or impairment due to the service-connected disability that is not encompassed by the schedular rating assigned.  The Veteran has complained of coughing, wheezing, and shortness of breath, and there is no evidence that these symptoms are not fully considered in the pulmonary testing that was carried out and serves as the basis for his assigned disability rating.  The functional impairment shown is fully encompassed by the schedular rating criteria and contemplates the mild impact on employment that the Veteran has reported.  Therefore, those criteria are not inadequate, and referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).

The Board finds that evidence has not met or nearly approximated the criteria for a disability rating in excess of 10 percent for the Veteran's service-connected asbestosis at any time since the filing of his claim.  Consequently, as the preponderance of the evidence is against the claim for a disability rating in excess of 10 percent for the Veteran's asbestosis, the benefit-of-the-doubt doctrine is inapplicable, and an increased rating is not warranted.  38 U.S.C.A. § 5107.


ORDER

A disability rating in excess of 10 percent for asbestosis is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


